DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 25 December 2015. It is noted, however, that applicant has not filed a certified copy of the 201510997626.9 application as required by 37 CFR 1.55.
Claim Objections
Claims 26 and 31 objected to because of the following informalities:  The claims contain the phrase “the aircraft support leg rotatably disposed. . . “, but it appears that “the aircraft support leg is rotatably disposed. . . “would be more appropriate.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 29-32, 34 and 35 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Salmon et al. (hereinafter Salmon, US Publication Number 20120168561).
Regarding claim 1, Salmon discloses a control method of an aircraft support leg, being characterized in, the aircraft support leg rotatably disposed on or in a main body of an aircraft (Figure 4 element 400, Paragraph 44), the method comprising: rotating the aircraft support leg from a first position, at which an angle is between the aircraft support leg and the main body of the aircraft, to a second position, at which the aircraft support leg is stowed and substantially abuts against a housing of the main body of the aircraft; or rotating the aircraft support leg from the first position, at which the angle is between the aircraft support leg and the main body of the aircraft, to the second position, at which the aircraft support leg is at least partially arranged in the housing of the main body of the aircraft (Figures 4 and 9).
Regarding claim 29, Salmon discloses the above method being characterized that, the aircraft support leg is stowed to the second position when a flight altitude of the aircraft is higher than a predetermined altitude (Paragraph 39).
Regarding claim 30, Salmon discloses the above method being characterized in further comprising an unlocking step of: unlocking the aircraft support leg from the first position through a locking mechanism before the aircraft support leg is stowed (Paragraph 50).
Regarding claim 31, Salmon discloses a control method of an aircraft support leg, the aircraft support leg rotatably disposed on or in a main body of an aircraft, the method comprising: extending the aircraft support leg from a second position, at which 
Regarding claim 32, Salmon discloses the above method being characterized in further comprising: executing the step of extending the aircraft support leg when a threshold of a distance of the aircraft from a surface is lower than or equal to a predetermined value (Paragraph 39).
Regarding claim 34, Salmon discloses the above method being characterized that, the aircraft support leg is extended to the first position when a flight altitude of the aircraft is lower than a predetermined altitude (Paragraph 39).
Regarding claim 35, Salmon discloses the above method being characterized in further comprising a locking step of: locking the aircraft support leg at the first position after extending the aircraft support leg (Paragraph 48).
Claim(s) 36-38, 40, 43 and 44 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Irps (GB2483881).
Regarding claim 36 Irps discloses a control method of an aircraft support leg, being characterized in comprising: a support leg control module awaiting to receive an instruction (Figure 5 element 40); controlling the aircraft support leg to extend after the support leg control module receives a support leg extension instruction; and controlling 
Regarding claim 37, Irps discloses the above method being characterized that, extension and stowing of the aircraft support leg are driven by a drive motor (Figures 5 and 6 element 14).
Regarding claim 38, Irps discloses the above method being characterized that: the support leg control module controls the drive motor to stop extending the aircraft support leg when the aircraft support leg is extended to a supporting position; and the support leg control module controls the drive motor to stop stowing the aircraft support leg when the aircraft support leg is stowed to a stowed position (Page 7 lines 5-20)
Regarding claim 40, Irps discloses the above method being characterized that, a sensor is disposed on the aircraft, the sensor is for detecting an operation of the aircraft support leg, and the support leg control module is capable of sending a signal through the sensor to control the operation of the aircraft support leg (Figure 5 element 43 and Figure 6).
Regarding claim 43, Irps discloses the above method being characterized that: the aircraft further comprises an altitude detection module for detecting a flight altitude of the aircraft (Figure 5 element 44); when the flight altitude of the aircraft is lower than a predetermined altitude, the support leg control module controls the aircraft support leg to extend after receiving a support leg extension instruction (Figures 7 elements I and K); and when the flight altitude of the aircraft is higher than the predetermined altitude, the support leg control module controls the aircraft support leg to stow after receiving a support leg stowing instruction (Figure 7 elements E and G).
Regarding claim 44, Irps discloses the above method being characterized that, the aircraft further comprises a support leg remote control module (Page 4 lines 26-27), and the support leg control module controls extension or stowing of the aircraft support leg after receiving an instruction sent from the support leg remote control module (Page 10 lines 5-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 27, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon as applied to claims 26 and 31 above, and further in view of Irps.
Regarding claim 27, Salmon discloses the above method but fails to teach of a camera or stowing method as claimed.
However, Irps teaches of a similar method wherein the aircraft has a camera (Page 4 lines 26-28) and the aircraft support leg moves out of a photographing view of the camera when a threshold of a distance of the aircraft from a surface is equal to or greater than a predetermined value (Abstract).
Regarding claim 27, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify method of Salmon with the camera and movement of Irps for the predictable result of giving the pilot visual indication of the position of the landing gear.
Regarding claim 28, Salmon as modified by Irps discloses the above method being characterized that, after the aircraft takes off from the surface and when the threshold of the distance of the aircraft perpendicular to the surface reaches the predetermined value, the aircraft support leg moves out of the photographing field of view (Irps, Figure 7 elements E and G).
Regarding claim 33, Salmon discloses the above method, but fails to teach of obtaining the distance via a distance sensor.

Regarding claim 33, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salmon to incorporate the senor of Irps for the predictable result of providing an accurate altitude measurement to a control system (Irps, Page 6 line 35 – Page 7 line 2)
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Irps as applied to claim 38 above, and further in view of Salmon.
Regarding claim 39, Irps discloses the above method wherein the control module controls the movement of the support leg, but fails to disclose the control module controlling a lock.
However, Salmon discloses a similar method wherein an actuator is controlled to lock and unlock the support leg as claimed (Paragraphs 48, 50 and 52).
Regarding claim 39, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Irps with the locking steps of Salmon for the predictable result of ensuring the support leg is properly braced (Salmon, Paragraph 48)
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Irps as applied to claim 40 above, and further in view of Smith III (hereinafter Smith, US Publication Number 20060163426).
Regarding claim 41, Irps discloses the above method, but fails to teach of using a micro switch as claimed.

Regarding claim 41, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Irps with the micro switch of Smith for the predictable result of providing an indication of support let operation to a pilot (Smith, Paragraph 16)
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Irps as applied to claim 40 above, and further in view of Woodworth et al. (hereinafter Woodworth, US Publication Number 20130175390).
Regarding claim 42, Irps discloses the above method wherein the sensor is a rheostat and the controller has a potentiometer used to sense the position of support leg (Page 7 lines 5-20), but fails to teach of using a potentiometer as a sensor.
However, Woodworth teaches of a similar method wherein a potentiometer is used to sense the position of a moveable component (Paragraph 65).
Regarding claim 42, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Irps to comprise the potentiometer of Woodworth for the predictable result of being able to both control and sense the support leg with a single element that operates without an additional power source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644